Exhibit 10.92

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (“Agreement”) is made on
                             , 200  , between MICROSEMI CORPORATION, a Delaware
corporation (the “Company”), and                          (“Indemnitee”), an
officer and/or member of the Board of Directors of the Company.

 

WHEREAS, the Company desires the benefits of having Indemnitee serve as an
officer and/or director secure in the knowledge that expenses, liabilities and
losses incurred by the Indemnitee in the Indemnitee’s good faith service to the
Company will be borne by the Company or its successors and assigns in accordance
with applicable law; and

 

WHEREAS, the Company desires that Indemnitee resist and defend against what
Indemnitee may consider to be unjustified investigations, claims, actions, suits
and proceedings which have arisen or may arise in the future as a result of
Indemnitee’s service to the Company notwithstanding that conditions in the
insurance markets may make directors’ and officers’ liability insurance coverage
unavailable, or available only at premium levels which the Company may deem
inappropriate to pay; and

 

WHEREAS, the parties believe it appropriate to memorialize and reaffirm the
Company’s indemnification obligations to Indemnitee and, in addition, set forth
the indemnification agreements contained herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties agree as follows:

 

1. Indemnification. Indemnitee shall be indemnified and held harmless by the
Company to the fullest extent permitted by its Certificate of Incorporation,
Bylaws and applicable law, against all expenses, liabilities and loss (including
attorneys’ fees and costs, judgments, fines (including excise taxes), and
amounts paid or to be paid in any settlement approved in advance by the Company,
such approval not to be unreasonably withheld) (collectively, “Indemnifiable
Expenses”) actually and reasonably incurred or suffered by Indemnitee in
connection with any present or future threatened, pending or contemplated
investigation, claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative (including an action by or in the right of the
Company) (collectively, “Indemnifiable Litigation”), (i) to which Indemnitee is
or was a party or is threatened to be made a party by reason of any action or
inaction in Indemnitee’s capacity as a director or officer of the Company, or
(ii) with respect to which Indemnitee is otherwise involved by reason of the
fact that Indemnitee is or was serving as a director, officer, employee or agent
of the Company, or of any subsidiary or division of the Company, or any
constituent corporation (including a constituent of a constituent) absorbed in a
consolidation or merger with the Company, or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise. Notwithstanding the foregoing,
Indemnitee shall have no right to indemnification for expenses and the payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended.
If Indemnitee is entitled to

 

1



--------------------------------------------------------------------------------

indemnification by the Company for some portion of the Indemnifiable Expenses,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such expenses, judgments, fines or
penalties to which Indemnitee is entitled.

 

2. Interim Expenses. The Company agrees to pay Indemnifiable Expenses incurred
by Indemnitee in connection with any Indemnifiable Litigation in advance of the
final disposition thereof, provided that the Company has received an undertaking
by or on behalf of Indemnitee, substantially in the form attached hereto as
Exhibit A, to repay the amount so paid to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company
under this Agreement or otherwise, and provided further that the Company shall
not be required to make any such payment to the extent expressly prohibited by
law. The expenses to be paid by the Company hereunder shall be paid by the
Company as soon as practicable and within forty-five (45) days following
delivery of a written request therefor by Indemnitee to the Company.

 

3. Procedure for Making Demand. Indemnitee shall give the Company notice in
writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement, but the omission
to so notify the Company will not relieve the Company from any liability which
it may have to Indemnitee under this Agreement except if and to the extent that
the Company’s rights or privileges are prejudiced by the delay or failure to
give notice. Notice to the Company shall be directed to Microsemi Corporation,
2381 Morse Avenue, Irvine, California 92614, Attn: Chief Executive Officer (or
such other address as the Company shall designate in writing to Indemnitee).
Notice shall be deemed received three business days after the date postmarked
and sent by certified or registered mail, properly addressed; otherwise notice
shall be deemed received when such notice shall actually be received by the
Company. In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
power. No later than forty-five (45) days after receipt of the written request
of Indemnitee, the Company shall determine whether indemnification is proper
under this Agreement and applicable law by (1) a majority vote of the members of
the Board of Directors who are not parties to such action, suit or proceeding,
even though less than a quorum, or (2) by a committee of such directors
designated by majority vote of such directors, even though less than a quorum,
or (3) if there are no such directors, or if such directors so direct, by
independent legal counsel in a written opinion, or (4) by the stockholders, and
if it is determined that indemnification is proper then indemnification shall be
made within the above-described period of forty-five (45) days after receipt of
the written request of Indemnitee.

 

4. Failure to Indemnify.

 

(a) If a claim under this Agreement, or any statute, or under any provision of
the Company’s Certificate of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company, within forty-five (45) days
after a written request for payment thereof has been received by the Company,
Indemnitee may, but need not, at any time thereafter bring an action against the
Company to recover the unpaid amount of the claim and, subject to Section 11 of
this Agreement, if successful in whole or in part, Indemnitee shall also be
entitled to be paid for the expense (including attorneys’ fees) of bringing such
action.

 

(b) It shall be a defense to such action (other than an action brought to
enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standard of conduct which make it permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed, but the burden of

 

2



--------------------------------------------------------------------------------

proving such defense shall be on the Company and Indemnitee shall be entitled to
receive interim payments of interim expenses pursuant to Section 2 hereof unless
and until such defense may be finally adjudicated by court order or judgment
from which no further right of appeal exists. It is the parties’ intention that
if the Company contests Indemnitee’s right to indemnification, the question of
Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its board of directors,
independent legal counsel, or its stockholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Company (including its board of
directors, any committee or subgroup of the board of directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

 

5. Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3 hereof, the Company has director and/or officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee for Indemnifiable Expenses to the extent such expenses or
liabilities have been paid directly to Indemnitee by an insurance carrier under
a policy of officers’ and directors’ or similar liability insurance maintained
by the Company.

 

6. Retention of Counsel. In the event that the Company shall be obligated to pay
Indemnifiable Expenses as a result of any proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by that Indemnitee with respect to that same proceeding,
provided that (i) Indemnitee shall have the right to employ Indemnitee’s own
counsel in any such proceeding at Indemnitee’s expense, and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not, in fact, have employed counsel to
assume defense of such proceeding, then the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of any Indemnifiable Litigation as to which
Indemnitee shall have reasonably made the conclusion provided for in (B) above.
The Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any action or claim effected without its prior
written consent. Neither the Company nor Indemnitee will unreasonably withhold
their consent to any proposed settlement. The Company shall not be obligated
pursuant to the provisions of this Agreement to provide counsel, indemnify or
advance expenses to Indemnitee with respect to proceedings or claims initiated
or brought voluntarily by Indemnitee and not by way of defense, except with
respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 of the Delaware General Corporation Law.

 

3



--------------------------------------------------------------------------------

7. Survival; Successors. This Agreement establishes contract rights which shall
continue indefinitely as to Indemnitee after Indemnitee ceases to be a director,
officer, employee or agent of the Company and shall be binding upon, and shall
inure to the benefit of, the successors, assigns, heirs and legal
representatives of the parties hereto. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

8. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, Federal or Delaware law or applicable public policy may
prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
may be required in the future to undertake to the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee, and, in that event, the Indemnitee’s rights and the
Company’s obligations hereunder shall be subject to that determination.

 

9. Additional Indemnification Rights; Contract Rights Not Exclusive. The
contract rights conferred by this Agreement shall be in addition to, but not
exclusive of, any other right which Indemnitee may have or may hereafter acquire
under any statute, provision of the Company’s Certificate of Incorporation or
Bylaws, agreement, vote of shareholders or disinterested directors, or
otherwise. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Certificate of
Incorporation, the Company’s Bylaws or by statute.

 

10. Indemnitee’s Obligations. The Indemnitee shall reasonably promptly advise
the Company in writing of the institution of any investigation, claim, action,
suit or proceeding which is or may be subject to this Agreement and keep the
Company generally informed of, and consult with the Company with respect to, the
status of any such investigation, claim, action, suit or proceeding. Notices to
the Company shall be directed to Microsemi Corporation, 2381 Morse Avenue,
Irvine, California 92614, Attn: Chief Executive Officer (or other such address
as the Company shall designate in writing to Indemnitee). Notice shall be deemed
received three days after the date postmarked if sent by certified or registered
mail, properly addressed. In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively bring suit to enforce such rights.

 

11. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, a court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement, or to enforce or interpret any
other terms of this Agreement, Indemnitee shall be entitled

 

4



--------------------------------------------------------------------------------

to be paid all court costs and expenses, including attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action were not made in good faith or were frivolous.

 

12. Severability. Should any provision of this Agreement, or any clause hereof,
be held to be invalid, illegal or unenforceable, in whole or in part, the
remaining provisions and clauses of this Agreement shall remain fully
enforceable and binding on the parties.

 

13. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether of not
similar) nor shall such waiver constitute a continuing waiver.

 

14. Choice of Law. The validity, interpretation, performance and enforcement of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. In the event of any change, after the date of this
Agreement, in any applicable law, statute, or rule that expands the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, such changes shall be deemed to be within the purview of Indemnitee’s
rights and the Company’s obligations under this Agreement. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties’ rights and obligations hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Indemnification Agreement as
of the day and year first written above.

 

MICROSEMI CORPORATION

By:

 

--------------------------------------------------------------------------------

                                             , President and CEO INDEMNITEE:

--------------------------------------------------------------------------------

Name:

 

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

UNDERTAKING AGREEMENT

 

This UNDERTAKING AGREEMENT is made on                              , 20    ,
between MICROSEMI CORPORATION, a Delaware corporation (the “Company”) and
                                    , an officer and/or member of the board of
directors of the Company (“Indemnitee”).

 

WHEREAS, Indemnitee may become involved in investigations, claims, actions,
suits or proceedings which have arisen or may arise in the future as a result of
Indemnitee’s service to the Company; and

 

WHEREAS, Indemnitee desires that the Company pay any and all expenses
(including, but not limited to, attorneys’ fees and court costs) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in defending or
investigating any such suits or claims and that such payment be made in advance
of the final disposition of such investigations, claims, actions, suits or
proceedings to the extent that Indemnitee has not been previously reimbursed by
insurance; and

 

WHEREAS, the Company is willing to make such payments but, in accordance with
Section 145 of the General Corporation Law of the State of Delaware, the Company
may make such payments only if it receives an undertaking from Indemnitee to
repay such amounts if it shall ultimately be determined that Indemnitee was not
entitled to be indemnified; and

 

WHEREAS, Indemnitee is willing to give such an undertaking;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1. In regard to any payments made by the Company to Indemnitee pursuant to the
terms of the Indemnification Agreement dated                         , 200    ,
between the Company and Indemnitee, Indemnitee hereby undertakes and agrees to
repay to the Company any and all amounts so paid promptly and in any event
within forty-five (45) days after the disposition, including any appeals, of any
litigation or threatened litigation on account of which payments were made, but
only to the extent that Indemnitee is ultimately found not entitled to be
indemnified by the Company under the Bylaws of the Company and Section 145 of
the General Corporation Law of the State of Delaware, or other applicable law.

 

2. This Agreement shall not affect in any manner rights which Indemnitee may
have against the Company, any insurer or any other person to seek
indemnification for or reimbursement of any expenses referred to herein or any
judgment which may be rendered in any litigation or proceeding.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.

 

MICROSEMI CORPORATION

By:

 

--------------------------------------------------------------------------------

                                             , President and CEO INDEMNITEE:

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

(Print Name)

 

 

7



--------------------------------------------------------------------------------

SUMMARY OF INDEMNIFICATION AGREEMENT OF MICROSEMI CORPORATION

 

INDEMNIFICATION AGREEMENT

 

Introduction

 

Our Board of Directors is being asked to approve the indemnification agreement,
in substantially the form attached hereto, to be entered into between Microsemi
Corporation (the “Company”) and our directors and certain officers.

 

Our Board of Directors believes that the use of the indemnification agreement
will serve the best interests of the Company and our stockholders by
strengthening our ability to attract and retain the services of knowledgeable
and experienced persons to serve as directors and officers, who through their
efforts and expertise, can make a significant contribution to our success.

 

Any award of indemnification to an indemnitee, if not covered by insurance,
would come directly from our assets, thereby affecting a stockholder’s
investment.

 

Indemnification Agreement Terms

 

The indemnification agreement provides the indemnitees with the maximum
indemnification allowed under applicable law. In addition, since the relevant
Delaware statute is non-exclusive, it is possible that certain claims beyond the
scope of the statute may be indemnifiable. The indemnification agreement does
not provide indemnification for liabilities where the law prohibits
indemnification, such as regarding expenses and the payment of profits arising
from the purchase and sale by the indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended. The
indemnification agreement provides a scheme of indemnification which may be
broader than that specifically provided by Delaware law. It has not yet been
determined, however, to what extent the indemnification expressly permitted by
Delaware law may be expanded, and therefore the scope of indemnification
provided by the indemnification agreement may be subject to future judicial
interpretation.

 

The indemnification agreement provides that we shall indemnify an indemnitee who
is or was a party or is threatened to be made a party to any present or future
threatened, pending or contemplated investigation, claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that the indemnitee is or was a director, officer, employee or agent
of the Company or any subsidiary of the Company. The indemnification agreements
will apply to conduct of our indemnitees occurring prior to the effective date
of such agreements.

 

We shall pay all expenses incurred by the indemnitee in connection with any
indemnifiable occurrence in advance of the ultimate determination of whether the
indemnitee is entitled to indemnification. The amounts paid to or on behalf of
the indemnitee shall be delivered within 45 days following a written request by
the indemnitee. The indemnitee shall repay such amounts paid in advance of such
determination only if it shall be ultimately determined that he or she is not
entitled to be indemnified. The determination of whether or not the indemnitee
is entitled to indemnification shall be made by (1) a majority vote of the
members of the Board of Directors who are not parties to such action, suit or
proceeding, or (2) by a committee of such directors designated by majority vote
of such directors, or (3) if there are no such directors, or if such directors
so direct, by independent legal counsel in a written opinion, or (4) by the
stockholders.

 

 

8



--------------------------------------------------------------------------------

MICROSEMI CORPORATION

 

Resolutions of the Board of Directors

 

                                         , 2003

 

APPROVAL OF REVISED INDEMNIFICATION AGREEMENTS

 

WHEREAS, the Corporation desires to attract and retain highly qualified
individuals to serve as officers and directors of the Corporation and to
indemnify them to the fullest extent permitted under Section 145 of the Delaware
General Corporation Law, including indemnification in excess of that explicitly
authorized by subsections (a) or (b) thereof, for any and all expenses,
judgments, fines, settlements and other amounts actually and reasonably
incurred; and

 

WHEREAS, it is deemed to be in the best interests of the Corporation and its
stockholders to enter into Indemnification Agreements substantially in the form
presented to the Board of Directors in connection with the consideration hereof
(the “Indemnification Agreement”) with the Executive Officers, Continuing
Directors, Prior Directors and New Directors identified below; and

 

WHEREAS, each of the Executive Officers, Continuing Directors and Prior
Directors listed below have previously entered into indemnification agreements
with the Corporation in a form previously approved by the Board of Directors
(the “Existing Indemnification Agreement”), and

 

WHEREAS, the form of Indemnification Agreement is intended to clarify the intent
and effect of the form of Existing Indemnification Agreement; and

 

WHEREAS, this Board of Directors has reviewed all of the proposed revisions of
the Existing Indemnification Agreement; and

 

WHEREAS, the Board of Directors believes that it is in the best interests of the
Corporation and its stockholders that the Corporation enter into an
Indemnification Agreement, as well as a Novation Agreement substantially in the
form presented to the Board of Directors, with each Executive Officer,
Continuing Director and Prior Director listed below in order to substitute the
Indemnification Agreement for the Existing Indemnification Agreement and cancel
and extinguish the Existing Indemnification Agreement; and

 

WHEREAS, the Board of Directors believes that it is in the best interests of the
Corporation and its stockholders that the Corporation enter into the
Indemnification Agreement with each New Director; and

 

WHEREAS, the material financial interest of each Continuing Director and New
Director in the Indemnification Agreement is known to each of the directors
adopting these resolutions;

 

NOW, THEREFORE, BE IT RESOLVED that the form of Indemnification Agreement
presented to the Board of Directors be, and it hereby is, adopted and approved;
and

 

RESOLVED FURTHER, that the officers of this Corporation be, and each of them
hereby is, authorized and directed to execute on behalf of the Corporation and
in its name, Indemnification Agreements with the following persons who are or
have been officers or directors of the Corporation:

 

9



--------------------------------------------------------------------------------

PRIOR DIRECTORS:

Philip Frey, Jr.

Robert B. Phinizy

H. K. Desai

 

CONTINUING DIRECTORS:

James J. Peterson

Thomas R. Anderson

Dennis R. Leibel

Martin H. Jurick

Nick E. Yocca

 

NEW DIRECTORS:

William E. Bendush

William L. Healey

Harold A. Blomquist

 

EXECUTIVE OFFICERS:

(James J. Peterson)

David R. Sonksen

Ralph Brandi

James H. Gentile

Paul R. Bibeau

John M. Holtrust

John J. Petersen

 

GENERAL ENABLING RESOLUTIONS

 

BE IT RESOLVED, that the officers of this Corporation be, and each of them
hereby is, authorized, directed and empowered on behalf of this Corporation and
in its name to execute any applications, certificates, agreements or any other
instruments or documents or amendments or supplements thereto, or to do and to
cause to be done any and all other acts and things as such officers may in their
discretion deem necessary or appropriate to carry out the purposes or intentions
of the foregoing resolutions; and

 

RESOLVED FURTHER, that any officer of the Corporation is authorized to certify
to the adoption of these resolutions, and may deliver a copy of these
resolutions, or any one or more of them, and any other resolutions of this Board
of Directors, to such persons, firms or corporations as the officer or officers
acting in the matter may deem necessary or advisable, and that such resolutions
may include any form resolutions requested to be included therein in order to
obtain any necessary approval, consent, waiver or agreement of any person or
entity; and

 

RESOLVED FURTHER, that all persons who receive any certificate as to these
resolutions being adopted shall be entitled to rely upon the effectiveness of
these resolutions without modification until such certificate is modified in
writing and such writing is received by such person[; and

 

RESOLVED FURTHER, that any officer of the Corporation hereby is authorized and
directed to file this Written Consent with the minutes of the proceedings of the
Board of Directors and shareholders of the Corporation and to file it with the
Corporation’s corporate records].

 

 

10



--------------------------------------------------------------------------------

NOVATION AGREEMENT

 

This NOVATION AGREEMENT is made on                                     , 2003,
between MICROSEMI CORPORATION, a Delaware corporation (the “Company”), and
                                 (“Indemnitee”), an officer and/or member of the
Board of Directors of the Company.

 

WHEREAS, the Company and Indemnitee have previously entered into that certain
Indemnification Agreement dated                                          (the
“Prior Agreement”);

 

WHEREAS, the Company and Indemnitee desire to substitute the Prior Agreement
with the Indemnification Agreement entered into between the Company and
Indemnitee concurrently herewith (the “New Agreement”) with the intent thereby
to extinguish the Prior Agreement as of the date of execution of the New
Agreement (the “Effective Date”).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the New Agreement, the parties agree that as of the Effective Date (1) the
New Agreement shall be substituted for the Prior Agreement, and (2) the Prior
Agreement shall be cancelled and extinguished.

 

IN WITNESS WHEREOF, the parties have executed this Novation Agreement as of the
day and year first written above.

 

MICROSEMI CORPORATION

By:

 

--------------------------------------------------------------------------------

                                             , President and CEO INDEMNITEE:

--------------------------------------------------------------------------------

Name:

 

11